Citation Nr: 1435698	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for dorsal osteoarthritis.

3.  Entitlement to a rating in excess of 10 percent for maxillary sinusitis.

4.  Entitlement to a rating in excess of 10 percent for hiatal hernia.

5.  Entitlement to service connection for right wrist carpal tunnel syndrome.  

6.  Entitlement to a separate rating for neurological abnormalities of the lower extremities associated with lumbosacral strain. 


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had 20 years of active service ending with his retirement in February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and Cleveland, Ohio, respectively.  The December 2008 rating decision denied the Veteran's claims for increased ratings for lumbosacral strain, dorsal osteoarthritis, maxillary sinusitis, and hiatal hernia.  The December 2009 rating decision denied service connection for right wrist carpal tunnel syndrome.    

The Veteran had also appealed the rating assigned to his bilateral hearing loss in the December 2008 rating decision, and the RO addressed such issue in an April 2011 statement of the case; however, in his June 2011 substantive appeal, the Veteran limited his appeal as to the increased rating claims listed on the title page.  Therefore, as the issue of entitlement to an increased rating for bilateral hearing loss has not been perfected, such issue is not properly before the Board.  

Further, the December 2008 rating decision also denied service connection for tinnitus, and the Veteran's notice of disagreement indicated that he wished to also appeal this issue.  However, a subsequent rating decision issued in April 2011 granted service connection for tinnitus.  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 

The Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing has been associated with the record.  The record was held open for 60 days until July 13, 2014 to allow for the submission of additional evidence.  In June 2014, the Veteran's submitted additional treatment records.  In an attached statement, the Veteran waived RO consideration of these records.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.  

The issues of entitlement to service connection for Peyronie's disease; a heart disorder; a lung disorder, including asthma, chronic bronchitis and chronic obstructive pulmonary disease; hypertension, right knee disability; skin cancer; cervical spine disability; and torn Achilles tendon have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  In pertinent part, the documents in Virtual VA and VBMS includes a transcript from the May 2014 Board hearing as well as additional VA treatment records dated to December 2013 and December 2013 VA examination reports, which were considered by the AOJ in the January 2014 supplemental statement of the case.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.    

The issues of entitlement an increased rating for hiatal hernia, entitlement to service connection for right wrist carpal tunnel syndrome, and entitlement to a separate rating for neurological abnormalities of the lower extremities are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's lumbosacral strain is manifested by limitation of motion and abnormal spinal contour, but without forward flexion of the thoracolumbar spine to 30 degrees or less, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use; favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine; intervertebral disc syndrome with incapacitating episodes; or associated neurological impairment other than that of the lower extremities, which is under investigation.

2.  For the entire appeal period, the Veteran's dorsal osteoarthritis is manifested by arthritis of one joint, and any limitation of motion has already been contemplated in the current rating for the Veteran's lumbosacral strain.  

3.  For the entire appeal period, the Veteran's maxillary sinusitis has been manifested by more than six non-incapacitating episodes per year, but has not been productive of chronic osteomyelitis, or required repeated surgeries.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 20 percent for lumbosacral strain has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013).  

2.  For the entire appeal period, the criteria for a rating in excess of 10 percent for dorsal osteoarthritis has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5003 (2013).  

3.  For the entire appeal period, the criteria for entitlement to a 30 percent rating, but no higher, for maxillary sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Diagnostic Code 6513 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to the issues decided herein, the Veteran was sent a letter in February 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in these matters.  The letter provided information as to what evidence was required to substantiate his increased rating claims and of the division of responsibilities between VA and a claimant in developing evidence.  The notice also provided what evidence and information was necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service reports of VA and private treatment as well as VA examination reports.  Moreover, the Veteran's statements and Board hearing testimony in support of the claims are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded VA examinations in March 2008 and December 2013 to evaluate the severity of his service-connected disabilities decided herein.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions, and current complaints, and they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent December 2013 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

Further, in May 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the decision review officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2014 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the severity of Veteran's symptoms and functional impact such disabilities have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, additional evidence was identified and the record was held open for 60 days so that this evidence could be submitted by the Veteran, which was done the following month.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Lumbosacral Strain

The Veteran is seeking a rating in excess of 20 percent for his lumbosacral strain.  Under the General Rating formula for Diseases and Injuries of the Spine, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran filed his claim for an increased rating in December 2007.  In support of his claim, the Veteran submitted a December 2007 private opinion which noted that the Veteran continued to have back pain with degenerative disc disease and herniated nucleus pulposis of the lumbar area.  He observed that medications caused gastrointestinal discomfort.  However, he did not provide any objective findings concerning the severity of the Veteran's low back disability.  

A January 2008 VA treatment record showed that there was no tenderness and straight leg lift was negative.  

The Veteran underwent a VA examination in March 2008.  The claims file was not available for review, but the examiner did review a June 2006 private MRI provided by the Veteran (a copy of which has been associated with the claims file), which showed broad based protrusion of disk material at L5-S1 that significantly narrows the left neural foramina.  There was no significant spinal stenosis or significant disc protrusion above the L5 level.  The Veteran reported pain up and down the spine that had been getting worse.  His pain was continuous and a 6-7 out of 10.  Pain was worse with bending, stooping, riding in a car or sitting for a long period.  The pain may go up to a level 10 three or four times a week and then return to normal level after a couple of hours.  He took pain medications daily.  He also reported pain radiating to the legs mostly in the left lower extremity about every two weeks.  Sometimes pain in the left lower extremity occurred about every two to three weeks lasting for a couple of days.  Due to pain and weakness, he could not move the left lower extremity sometimes.  However, he did not use a back brace, cane or crutches.  He had intermittent numbness in the legs more on the outer aspect, which occurred daily and lasted for about 30 minutes.  He denied loss of bladder or bowel control.  He had not been confined to a bed.  He did feel weak, tired and experienced decreased endurance.  The Veteran had retired in 1994, but indicated that he could not do any physical activities without back pain.  He could do some household chores including yard work, but could not lift.  

On physical examination, there was tenderness over the lower lumbar spine in the midline and also over the lumbar paraspinals.  There was mild to moderate spasm of the lumbar paraspinals on the right side.  Lumbar lordosis was maintained.  Range of motion was zero degrees to 100 degrees flexion with pain present beginning at 65 degrees.  Remaining range of motion findings were 30 degrees extension, 10 degrees lateral flexion on the right, 12 degrees lateral flexion on the left, and rotation was less than 10 degrees.  Following repetition, the Veteran felt weak, but flexion, extension remained the same with lateral flexion increasing to 15 degrees on both sides.  Straight leg raising was negative.  Posture and gait were normal.  

On neurological examination, strength was 5 out of 5.  Reflexes in the knees were 2+ and symmetrical and the ankles were 1+ and symmetrical.  Heel to shin walking was normal.  Sensory examination revealed that touch and pain sensations were decreased on the lateral aspect of both legs and feet.  X-ray of the thoracic spine showed anterolateral vertebral spurring through the thoracic vertebrae and larger osteophytes in the lower thoracic vertebra.  Otherwise x-ray was unremarkable.  X-rays of the lumbar spine revealed anterolateral vertebral spurring at L1 through L5 levels.  There was Grade 1 anteriolisthesis of L5-S1 without definite evidence of spondylosis demonstrated.  The vertebral bodies and intervertebral disk spaces otherwise appeared unremarkable.  There were no other pertinent x-ray findings.  Significantly, contemporaneous EMG/nerve conduction studies of the lower extremities were normal.  There was no electrophysiological evidence of bilateral radiculopathy or diffuse sensori-motor peripheral neuropathy in the bilateral lower extremities.  The diagnosis was degenerative osteoarthritis of the thoracic spine at multiple levels and of the lumbar spine (L1-5) and degenerative disc disease at L5-S1.  

However, a subsequent August 2008 record again showed that the Veteran reported a numb feeling down both legs.  He also indicated that his back hurt less if his bladder was empty.  Follow up treatment records continued to show reports of back pain.  Again, a March 2011 VA treatment record observed that the Veteran reported radiating pain into the right lower extremity.  He also ambulated with a cane.  

The claims file includes numerous private treatment records dating from 2007 to 2014 submitted by the Veteran.  Importantly, although such reflect reports of back pain, these records all observed a normal spine examination.  There were no spasms and examination of the spine revealed normal mass and tone.  Sacroiliac joints were normal.  A normal gait was observed and deep tendon reflexes and sensation were also noted to be intact.  These records are also silent with respect to any bowel or bladder complaints.  

The Veteran was afforded another VA examination in December 2013.  The claims file was reviewed.  The Veteran reported this his condition has worsened since the last examination.  The examiner diagnosed lumbosacral strain with degenerative joint disease.  The Veteran reported constant, moderate to severe, throbbing of the lower back.  This condition was aggravated with any sitting, lifting and standing.  His treatment consisted of daily pain medications.  The Veteran reported that his back condition hindered or prevented his functionality of employment by not being able to sit, lift or stand for long periods of time.  The Veteran did not report flare-ups.  

On physical examination, range of motion was greater than 90 degrees flexion, 30 degrees extension, 10 degrees right lateral flexion, 20 degrees left lateral flexion and 20 degrees right and left lateral rotation.  Pain began at the end points of all ranges.  Although the examiner indicate that there was additional limitation following repetitive testing, on repetitive testing, flexion and extension were still greater than 90 degrees and 30 degrees, respectively, and there was no change in range of motion findings.  The examiner did indicate that the Veteran had functional loss and/or functional impairment due to less movement than normal and pain on movement.  There was no tenderness to palpation, muscle spasm, guarding or abnormal spinal contour.  Strength was 5/5 in both lower extremities.  Reflexes were normal bilaterally in the knees and ankles.  However, on sensory examination, the Veteran had decreased sensation in the both lower legs and ankles and absent sensation in the both feet and toes.  Straight leg raising test was negative bilaterally.   It was observed that the Veteran reported moderate intermittent pain and numbness in both lower extremities.  However, the examiner found that there were no other signs or symptoms of radiculopathy and the lower extremities were not affected.  No ankylosis was present or any other associated neurological abnormalities.  The Veteran also did not have intervertebral disc syndrome.  The Veteran did not use assistive devices and there were no other physical findings, complications, physical symptoms or signs.  It was again observed that the Veteran's back condition hindered or prevented his functionality of employment by not being able to sit, lift or stand for long periods of time.  

In support of his claim, the Veteran also submitted lay statements from friends and family that indicated that the Veteran's back symptoms had worsened.  The statements reported witnessing the Veteran having trouble straightening up after bending over or sitting as well as problems performing simple tasks like shaving.  The statements also reported that the Veteran walked with an abnormal gait.  

In statements of record, the Veteran reported daily severe pain which prevented him from performing his normal functions.  He also reported taking daily pain medications.  He again indicated that he was unable to move his left leg at times.  He also stated that he experienced pain radiating down both of his extremities and that a chill ran up his back when he emptied his bladder.  At the Board hearing, he again reported constant pain and also indicated that at the last examination, he was on pain medications which masked his true functional impairment.  He again reported left leg radiation as well as an increase in bladder frequency.  

The Board recognizes that there was some indication by the Veteran at the Board hearing that the most recent examination in December 2013 may not be an accurate reflection of his current impairment due to pain medications taken at that time. However, private treatment records around that time period also documented full range of motion and indicate no abnormalities of the spine.  As such, it appears that the VA examination findings were consistent with the Veteran's clinical records and, thus, is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

After thoroughly reviewing the evidence of record, the Board finds that, when applying the General Rating Formula to the Veteran's low back disability, the evidence does not warrant a rating in excess of 20 percent at any time during the course of the appeal.  There has been no objective findings of forward flexion of the thoracolumbar spine of 30 degrees or less, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use, or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  Although pain was noted at 65 degrees at the March 2008 VA examination, the Veteran was still able to flex to 100 degrees even following repetition.  Moreover, the most recent VA examination showed that the Veteran could flex to 90 degrees or greater.  VA and private treatment records also reveal no findings of limitation to 30 degrees or less.  

The Veteran has reported chronic low back pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher rating is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 20 percent.  Again, at the March 2008 VA examination, pain was only elicited at 65 degrees during range of motion testing, which is well above the criteria for a higher rating.  At the most recent VA examination, flexion was 90 degrees or greater with pain at the end range.  Moreover, no additional restrictions were found following repetitive use at either examination.  In sum, there is no evidence that flare-ups result in loss of range of motion meeting the criteria for a rating in excess of 20 percent.  Again, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion.

Further, although the March 2008 x-rays and most recent VA examiner have found that the Veteran does not suffer from intervertebral disc syndrome, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for intervertebral disc syndrome.  Nevertheless, there has been no evidence showing that the Veteran has been prescribed bed rest due to incapacitating episodes having a total of at least four weeks during the past 12 months to warrant a 40 percent rating for intervertebral disc syndrome.  In this regard, VA examination reports as well as VA and private treatment records are silent with respect to any findings of physician prescribed bed rest during this period.    

Moreover, with the exception of complaints pertaining to the lower extremities, which is under investigation and addressed in the Remand section below, there has been no objective findings of neurological abnormalities associated with the Veteran's low back disability during this period.  Although the Veteran has competently reported relief of pain upon relieving his bladder or an increase in bladder frequency, he is not competent, as a lay person, to determine nature and etiology of any neurological impairment associated with his back disability, to include bladder impairment.  Specifically, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the presence and potential impact of a damaged disc on the neurological system.  As such, the question of whether the Veteran's back disability results in bladder impairment may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Furthermore, there has been no objective findings of a bladder impairment associated with the Veteran's low back disability.  The most recent VA examiner clearly found no other associated neurological abnormalities.  Moreover, VA treatment records and private treatment are silent with respect to any such impairment.  Thus, the Board finds that a separate rating is not warranted for any other neurological symptoms and the Veteran's manifested symptoms associated with his low back disability are adequately contemplated in the current 20 percent rating. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether any staged ratings under Hart, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been stable throughout the course of the appeal.  Therefore, assigning staged ratings for such disability during this period is not warranted.  

In conclusion, after reviewing the overall record, a rating in excess of 20 percent for the Veteran's service-connected low back disability is not warranted.  As a preponderance of the evidence is against a rating in excess of 20 percent during this period, benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Dorsal Osteoarthritis

The Veteran's dorsal osteoarthritis has been rated has 10 percent disabling under Diagnostic Code 5003.  Under this code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a , Diagnostic Code 5003.  

For the purpose of rating disability from arthritis, multiple involvements of the cervical, dorsal, and lumbar vertebrae are considered groups of minor joints, ratable on parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine function.  38 C.F.R. § 4.45.

Essentially the same evidence outlined above also pertains to the Veteran's dorsal osteoarthritis.  Based on review of this evidence, a rating in excess of 10 percent is not warranted under Diagnosed Code 5003.  In this regard, there has been no x-ray finding of arthritis in two or more major or minor joints to warrant a 20 percent rating under this code.  The Board recognizes that, at the Board hearing, the Veteran asserted that x-rays had not been done at the December 2013 examination and, thus, it was possible that he has arthritis in additional joints.  While this may be true, the Veteran is not currently service-connected for arthritis in any other joints besides the dorsal and lumbar spine where arthritis has already been confirmed by x-ray evidence.  As the Veteran's lumbar spine has already been separately rated based on limitation of motion as discussed above, at this time, the only other service-connected joint with arthritis is the thoracic or dorsal spine.  Thus, as only one joint is involved, the criteria for a 20 percent rating have not been met under this code.  

As noted above, under the general rating formula for the spine, there is no specific diagnostic code that only addresses the thoracic spine.  Rather, the criteria evaluate the thoracic and lumbar spine together.  As the Veteran's limitation of motion of the thoracolumbar spine has already been awarded a 20 percent rating under the general rating criteria, to award another rating under these criteria for the Veteran's dorsal osteoarthritis would constitute pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, which is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  In this situation, given that limitation of motion of the entire thoracolumbar spine has already been considered, any further compensation would violate the rule against pyramiding under 38 C.F.R. § 4.14.  

Thus, a rating in excess of 10 percent for the Veteran's service-connected dorsal osteoarthritis is not warranted.  As a preponderance of the evidence is against a rating in excess of 10 percent during this period, benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Maxillary Sinusitis

The Veteran's maxillary sinusitis has been evaluated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6513.  Under this code, a 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Again, the Veteran filed his current claim for an increased rating in December 2007.  A CT of the sinuses that same month showed mucosal thickening in both maxillary sinuses and infundibulum.  There were patchy areas of opacification throughout the anterior and middle ethmoid air cells and air fluid levels in both sinuses.  The impression was changes of acute and chronic sinus disease as described.  The December 2007 private opinion by Dr. R.M. indicated that the Veteran had a history of recurrent episodes of sinusitis.  

At the March 2008 VA examination, the examiner observed the December 2007 CT scan.  The Veteran reported that he had sinus surgery in 1967.  He reported chronic nasal drainage and pain in the frontal area.  Sometimes the nasal drainage becomes darker.  He had been treated with Cipro and prednisone for sinusitis with yellow or green drainage in January.  The Veteran mentioned four episodes of sinusitis in the past two years where he had been treated with antibiotics.  He reported monthly frontal pain when the weather changed and occasionally noted epistaxis.  He also had a chronic cough.  On physical examination, there were no polyps, drainage or narrowing.  There was tenderness over both maxillary sinuses and frontal sinuses.  The diagnosis was chronic sinusitis of the maxillary, frontal and ethmoidal sinuses.  

VA and private treatment records show continuing treatment for recurring sinus infections.  In this regard, private treatment records from Dr. R.M. document numerous episodes of recurrent sinusitis, which included complaints of headaches, pain and purulent discharge.  Often, the Veteran was treated with antibiotics.  VA treatment records also document recurrent incidents of sinus trouble, which included bloody or purulent drainage and pain.  

The Veteran's private physician, Dr. R. M. also indicated in a June 2009 statement that the Veteran took daily medication for his sinusitis.  In a subsequent February 2010 statement, Dr. R.M. provided that the Veteran had severe sinus symptoms including pain in forehead and cheek bones, congestion, wheezing, sinus drainage, sore throat, and coughing and sneezing spells that lasted several minutes.  The color of the Veteran's sputum ranged from yellow to dark brown.  He also reported treating him for these symptoms with medications in November 2009.  The Veteran again presented in December 2009 with classic symptoms of chronic sinusitis and was again treated with various medications.  He again returned in January 2010.  The examiner indicated that during 2008 and 2009, the Veteran was treated with several dosages of antibiotics by a pulmonary specialist who saw the Veteran due to asthmatic and bronchitis issues.  Dr. R.M. concluded that the Veteran had a severe case of chronic sinusitis that had an adverse effect on his life and activities.  The Veteran would continue to require medical treatment.  His many episodes included sore throat, headaches, congestion and purulent nasal discharge.  

The Veteran was afforded another VA examination in December 2013.  The claims file was reviewed.  The Veteran reported that his condition has worsened since the last VA examination.  He presented with a history of constant, moderate, pressure like ache of facial sinuses.  He took Flonase and Singular daily.  This condition did not hinder or prevent functionality of employment.  On physical examination, the examiner observed that the Veteran had chronic sinusitis manifested by pain and tenderness.  However, the examiner found that the Veteran had not had any non-incapacitating episodes characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  Likewise, the examiner found that the Veteran had not had any incapacitating episodes requiring prolonged antibiotic treatment in the past 12 months.  It was observed that the Veteran had one surgery in 1967.  The examiner concluded that the Veteran's sinusitis did not impact his ability to work.  

In statements of record and at the Board hearing, the Veteran reported that he believed his disability warranted a 30 percent rating.  He indicated that he had all the elements of a 50 percent rating except for multiple surgeries.  He described chronic sinus symptoms, including headaches, purulent and bloody nasal discharge and treatment with antibiotics on three or four occasions in the past year.  He also described his bronchitis symptoms which he felt were due to his sinus disability.  

Therefore, based on the medical evidence of record and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 30 percent rating is warranted under the general ratings formula for sinusitis.  While the most recent VA examination documented that the Veteran did not suffer from non-incapacitating or incapacitating episodes, the Veteran has reported near constant non-incapacitating episodes that included headaches, purulent drainage and sinus pain.  Moreover, importantly, VA and private treatment record document continuing treatment for recurrent sinusitis that included these symptoms, throughout the course of the appeal.  It does not appear that all of the private treatment records were available at the time of the most recent VA examination.  Moreover, the February 2010 private opinion indicated that the Veteran's severe sinus symptoms required treatment by a physician, including the use of antibiotics on numerous occasions during 2008 and 2009.  Therefore, the Board finds that the Veteran's sinusitis more nearly approximates a 30 percent disability rating.  Based on the clinical treatment records, the Board also finds that the Veteran's sinusitis has been consistent throughout the course of the appeal and a 30 percent rating is warranted for the entire appeal period.  See Hart, supra.  

However, based on the evidence of record, a higher 50 percent rating is not warranted under the general ratings formula.  Again, a 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The VA examination did not show chronic osteomyelitis.  Moreover, the evidence of record clearly shows that the Veteran has had only one surgery for his sinusitis.

Although the additional treatment records were not available at the most recent VA examination, these records do not show repeated surgeries for the Veteran's sinusitis.  Importantly, the Veteran has also indicated that he has not had repeated surgeries.  In other words, the evidence does not show that he has required repeated surgeries to meet the criteria for the next higher rating.  As this matter is not under dispute, there is no prejudice to the Veteran in the issuance of this final decision despite the fact that all of the records were not reviewed at the most recent VA examination.  See Bernard v. Brown, 4 Vet. App. 384 (1993).    

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his sinusitis.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Again, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has contemplated the Veteran's statements concerning his symptoms when assigning the current 30 percent rating.  

In conclusion, a 30 percent rating, but no higher, is warranted for the Veteran's service-connected maxillary sinusitis throughout the course of the appeal.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back disabilities and sinusitis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  With respect to the lumbosacral and dorsal spine disabilities, the Veteran's 20 and 10 percent ratings, respectively, contemplate the functional limitations caused by such disabilities.  Moreover, the current ratings reflect the Veteran's pain, restricted motion, and functional limitations, to include difficulty with physical activities such as an inability to sit or stand for long period of time or lift objects.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back, knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The Board notes that the Veteran has also alleged that the medications he takes for his back disabilities cause gastrointestinal discomfort; however, he is already in receipt of a 10 percent rating for hiatal hernia, and the rating criteria for such disability contemplates such symptomatology.  

Moreover, in regard to the Veteran's sinusitis, the rating criteria also fully contemplates the Veteran's symptoms, including his pain, headaches and drainage as well as the need for antibiotic treatment.  The criteria also clearly address considers the frequency of such symptoms.  The Board recognizes that the Veteran has also reported separate bronchial/chest symptoms.  However, as these symptoms are related to a separate disability, which has been referred to the AOJ, there is no need to determine whether they are reasonably considered under the current disability rating.
 
Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities decided herein.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the evidence fails to show that the Veteran's  service-connected disabilities render him unemployable.  The most recent VA examination clearly indicated that the Veteran's sinusitis did not impact his employment.  Although the Veteran reported that his back condition hindered or prevented his employment due to not being able to sit or stand for long period of time or lift objects, there has still been no objective finding that these limitations render him unable to obtain or maintain substantially gainful employment.  In this regard, the Veteran's employment back ground was in administrative positions, which would not require any heavy lifting.  Moreover, although he would have to change positions frequently from sitting to standing, there is still no indication that he would be unable to perform the tasks of sedentary employment as would be required for an administration position.  As such, the Board cannot find that the Veteran is unemployable due to his service-connected disabilities.  Accordingly, there is no need for further consideration with respect to this matter.  


ORDER

A rating in excess of 20 percent for lumbosacral strain is denied. 

A rating in excess of 10 percent for dorsal osteoarthritis is denied.

For the entire appeal period stemming from the December 2007 claim, a 30 percent rating, but no higher, for maxillary sinusitis is granted, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide such claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim for a higher rating for a hiatal hernia, the record shows that he was most recently afforded a VA examination to evaluate the severity of this disability in December 2013.  At the examination, the examiner determined that the Veteran's symptoms were mild and indicated that he only vomited once per year.  There was no further indication that the Veteran's hiatal hernia symptoms were accompanied by substernal arm or shoulder pain or productive of considerable impairment of health.  However, at the Board hearing, the Veteran testified that he vomited two to three times per week and experienced substernal arm or shoulder pain due to his symptoms.  Moreover, after the Board hearing, the Veteran submitted additional private medical treatment records addressing his hiatal hernia that were not considered by the VA examiner.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected hiatal hernia.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is also seeking service connection for right wrist carpal tunnel syndrome.  Service treatment records are silent with respect to any complaints or findings pertaining to the right wrist.  Moreover, post-service private treatment records showed that the Veteran first reported right wrist pain in August 2007 for about three months or more.  A May 2008 VA treatment records showed that the Veteran reported wrist pain for approximately one year.  Thus, based on these reports, it appears that the Veteran's right wrist symptoms began approximately in May 2007.  

Nevertheless, the Veteran has reported that during the course of his clerical/administrative duties in service, he had to use manual typewriters, teletype machines and manual calculators.  The Veteran's DD 214 does show that he was an administration supervisor.  Thus, his military occupational specialty does support the use of these various machines during the course of his duties.  In support of his claim, the Veteran submitted an October 2009 private opinion indicating that there had been studies that support the fact that carpal tunnel syndrome can be caused in patients whose duties involved repeated wrist movements as listed in the Veteran's service duties.  Thus, the examiner opined that the Veteran's service duties with these repetitive hand/wrist motions have resulted in his carpal tunnels syndrome.   However, the examiner did not appear to have knowledge of the Veteran's complete medical history including the lack of documentation in service of any right wrist complaints and that the first post service medical evidence of any right wrist symptoms was not until approximately May 2007.  As such, this opinion is inadequate to support the grant of service connection.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  However, in light of the private opinion relating the Veteran's current disability to his in-service duties, the Board finds that he should be afforded a VA examination to determine the etiology of his current right wrist disability.  See 38 C.F.R. § 3.159(c)(4).  

Lastly, throughout the course of the appeal, the Veteran has reported pain radiating down his lower extremities due to his service-connected low back disability.  Again, an EMG/nerve conduction study in April 2008 was negative for any findings of radiculopathy of the lower extremities.  However, at the December 2013 VA examination, the examiner observed decreased sensation to light touch in both lower legs and ankles and absent sensation in the feet and toes.  The examiner then indicated that the Veteran did have signs or symptoms due to radiculopathy, including moderate intermittent pain and numbness, but then under severity, the examiner indicated that the right and left side were not affected, which appears to be inconsistent with the previous findings.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the inconsistencies with respect to the findings pertaining to the lower extremities, the Board finds that an additional addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected hiatal hernia.  The record, including a copy of this remand, must be made available to the examiner for review.  Any medically indicated tests should be accomplished.  

The examiner should describe the nature and severity of all manifestations of the Veteran's hiatal hernia.  The examiner should also specify whether the Veteran's disability is accompanied by substernal arm or shoulder pain and is productive of considerable impairment of health.  The examiner should also discuss the impact such disability has on the Veteran's activities of daily living and employment. 

A rationale should be provided for any opinion offered. 

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current right wrist carpal tunnel syndrome.  The record, including a copy of this remand, must be made available to the examiner for review.  After reviewing the record and examining the Veteran, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's right wrist carpal tunnel syndrome had its onset in service, or is otherwise related to service, to include due to his clerical/administrative duties.  

A detailed rationale for all opinions expressed should be furnished.  In proffering this opinion, the examiner should address the Veteran's service treatment records, post service treatment records and the October 2009 private opinion. 

3.  The record, including a copy of this remand, should be forwarded to the same examiner who conducted the December 2013 VA examination of the thoracolumbar spine for an addendum opinion as to whether the Veteran has an associated neurological abnormality of the lower extremities.  If the same examiner is not available or the examiner determines that another examination is necessary, the Veteran should be afforded another appropriate VA neurological examination.   All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should rectify the inconsistencies in the prior December 2013 VA examination report and clearly indicate whether the Veteran has any neurological abnormalities of the right lower extremity and/or left lower extremity associated with his service-connected low back disability.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should provide an assessment of the severity of such disability.  

A detailed rationale for all opinions expressed should be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


